                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                         Civil Action No. 3:19-cv-00676-MOC-DSC

 JAMES R. BLACKWELDER, et al.,

                        Plaintiffs,                  DEFENDANT HORTER INVESTMENT
                                                       MANAGEMENT, LLC’S REPLY
                 v.                                  MEMORANDUM IN SUPPORT OF ITS
                                                      MOTION TO DISMISS PLAINTIFFS’
 HORTER INVESTMENT MANAGEMENT,                       COMPLAINT, OR ALTERNATIVELY,
 LLC,                                                 TO STAY THE PROCEEDINGS AND
                                                          COMPEL ARBITRATION
                        Defendant.



        Pursuant to Rule 7.1 of the Local Rules Governing Civil Cases for the United States District

Court for the Western District of North Carolina and Rules 12(b)(1), 12(b)(6) and 9(b) of the

Federal Rules of Civil Procedure, Defendant HORTER INVESTMENT MANAGEMENT,

LLC, by and through undersigned counsel, respectfully submits this Reply Memorandum in

Support of its Motion to Dismiss Plaintiffs’ Complaint, or Alternatively, to Stay the Proceedings

and Compel Arbitration (the “Motion”).

        As the Motion makes clear, Plaintiffs’ claims are subject to an arbitration provision in their

contracts with Horter. That arbitration provision has two basic elements – that the arbitration

would take place in accordance with the rules of the American Arbitration Association and that it

would take place in Cincinnati, Ohio. As a result, Horter simply requests that the Court, pursuant

to its authority under the Federal Arbitration Act, enforce the arbitration provision as written and

either dismiss this action for lack of subject-matter jurisdiction, or alternatively compel the parties

to arbitration in compliance with the plain language of the arbitration provision.




CO\6397316.1
      Case 3:19-cv-00676-MOC-DSC Document 13 Filed 03/06/20 Page 1 of 5
        Plaintiffs’1 Opposition (Doc. No. 11) widely misses the mark and argues against relief that

Horter is not seeking. Horter has never refused to proceed to arbitration before the AAA, so long

as that arbitration follows the terms of the arbitration provision in the agreements. The plain

language of the arbitration provision does not require AAA arbitration; it simply requires that

AAA rules be followed and that the arbitration be held in Cincinnati. The Plaintiffs would have

this Court read non-existent words into Horter’s client agreement as a means to an end.

        Although Plaintiffs filed their Complaint asking that this Court resolve their claims,

without reference to arbitration in their Complaint, and even demanded a jury trial on their claims,

they now ask this Court to rewrite the arbitration provision and order that arbitration must proceed

before the AAA while ignoring the venue requirement in the arbitration agreement. In their

Opposition, Plaintiffs do not dispute that their claims are subject to an arbitration clause, nor do

they question the validity of that clause. Instead, they agree that their claims should go to

arbitration. But seeking relief they have demanded neither in their Complaint nor through a motion

filed with the Court, they ask the Court to modify the parties’ agreement by deleting (or permitting

the AAA to delete) the venue provision in the Quarterly Client Agreement. Further, Plaintiffs ask

the Court to subject Horter to an arbitration provision to which it never agreed by directing the

AAA to appoint an arbitrator or appointing one itself, when Horter has never refused to proceed

to arbitration under the terms of its agreements.

        The Court should follow the lead of the court in Kirk v. Asset Protection One, Inc. et al.,

No. 2018-CV-31144 (July 1, 2019) (attached to the Memorandum in Support of the Motion as

Exhibit 2-A (Doc. No. 4-3)). In that case, the state court in Colorado faced an issue identical to

that presented here – namely, the AAA’s refusal to arbitrate a claim against Horter based upon the


1
        Unless defined herein, capitalized terms have the same meaning as they did in Horter’s opening memorandum
(Doc. No. 4).
                                                       2

CO\6397316.1
       Case 3:19-cv-00676-MOC-DSC Document 13 Filed 03/06/20 Page 2 of 5
same arbitration provision at issue here. The court there ruled that the arbitration provision does

not require that the arbitration be conducted by the AAA,2 and instead simply enforced the

arbitration provision as written and directed the parties to proceed to arbitration in compliance with

the terms of the agreement. The court further held that, if for any reason the AAA refused to

conduct the arbitration in accordance with the terms of the agreement such that compliance with

them was impossible, the provision requiring arbitration in accordance with AAA rules was

severable. Motion, Exhibit 2-A (Doc. No. 4-3), p. 4, fn. 2. That is the same relief that Horter

seeks here. The decision in Kirk is eminently sensible because it is based in the language of the

parties’ agreements and attempts to carry them out so far as is possible.

         Plaintiffs make much of the fact that Horter did not agree to a stipulated order that would

call for the AAA to arbitrate the dispute in Cincinnati. But as Horter indicated in response to the

proposed stipulation,3 there is no way to know whether the AAA would respond to a stipulation in

the same way that it responded to the order entered after the court compelled arbitration in the Kirk

case, and moreover the stipulation would modify the terms of the arbitration provision by requiring

that the AAA conduct the arbitration. As set forth above, while the arbitration provision provides

for arbitration under the AAA rules, it does not require arbitration by the AAA itself. Accordingly,

it is not the case that Horter simply declined an offer to arbitrate the case in Cincinnati. Indeed,

Horter has consistently and repeatedly stated that it is seeking arbitration that complies with the

arbitration provision in the parties’ agreement – arbitration under the AAA rules that is conducted


2
          Plaintiffs spend several pages arguing that the reference to the AAA rules means that the parties agreed to
arbitration before the AAA. They rely upon cases involving the stock exchanges and the so-called “AMEX Window.”
Opposition, p. 7-8. Other courts interpreting provisions such as the one in the Quarterly Client Agreements that call
for AAA arbitration, have reached different results. Kirk, p. 4; See also Nachmani v. By Design, LLC, 74 A.D.3d 478,
901 N.Y.S.2d 838 (App. Div. 1st Div. 2010) (describing an arbitration provision that called for arbitration “in
accordance with the AAA Commercial Rules” as a “choice of law” clause regarding the arbitration rules rather than a
selection of the AAA as the arbitral forum).
3
          Horter’s response to the proposed stipulation is attached as page 1 to Exhibit 9 to the Gray Declaration (Doc.
No. 12-9).
                                                           3

CO\6397316.1
       Case 3:19-cv-00676-MOC-DSC Document 13 Filed 03/06/20 Page 3 of 5
in Cincinnati. That arbitration could certainly be conducted by the AAA if it is willing to do so,

but the plain language of the arbitration provision does not require it.

        Finally, the Plaintiffs argue that venue is a procedural issue for the arbitrators to decide,

such that this Court should order the parties to arbitration but leave questions of venue to the AAA.

The cases they rely upon, however, are inapposite. Much more directly relevant are cases such as

Sterling Financial Inv. Group, Inc. v. Hammer, 393 F.3d 1223 (11th Cir. 2004), where a party had

invoked arbitration before the NASD in Houston, Texas even though the arbitration provision

called for arbitration in Boca Raton, Florida. The 11th Circuit held that the federal courts have

jurisdiction to enforce a forum selection clause in a valid arbitration agreement that has been

disregarded by the arbitrators. Id. at 1225. Were the AAA or another arbitrator to decide to hold

the arbitration outside of Cincinnati, the same logic would apply here. Indeed, if it did not, then

the courts would be rewriting 9 U.S.C. § 4, which authorizes a district court to compel arbitration

pursuant to the terms of a valid arbitration provision. See also Sterne, Agree & Leach, Inc. v.

Fellus, 2010 WL 11565357, *5 (N.D. Ala. April 16, 2010) (holding that unless the party opposing

the venue provision has made a “strong showing that enforcement would be unfair or

unreasonable” the court must enforce the venue provision).

        In KKW Enters v. Gloria Jean’s Gourmet Coffees Franchising Corp., 184 F.3d 42, 50 (1st

Cir. 1999), the court noted that “The venue in which arbitration is to take place is a ‘term’ of the

parties' arbitration agreements....Courts may not rewrite the parties’ agreements and compel

arbitration of their dispute in a forum which is not one of those enumerated in an arbitration

agreement's forum selection clause.” See also James v. Conceptus, Inc., 851 F.Supp.2d 1020 (S.D.

Tex. 2012); Newman ex rel. Wallace v. First Atlantic Resources Corp., 170 F.Supp.2d 585, 592-3

(M.D.N.C. 2001). Because the venue is a term of the parties’ agreement, any order directing


                                                  4

CO\6397316.1
      Case 3:19-cv-00676-MOC-DSC Document 13 Filed 03/06/20 Page 4 of 5
arbitration pursuant to the Quarterly Client Agreements must provide that venue is in Cincinnati.

Any other outcome would result in the Court rewriting the agreement for the parties.

        Accordingly, the Court must find that the dispute is subject to arbitration and should

dismiss the matter for lack of jurisdiction. Alternatively, it should compel the parties to proceed

to arbitration in accordance with their agreements.

        Respectfully submitted this 6th day of March 2020,


                                             /s Kathleen K. Lucchesi
                                             Kathleen K. Lucchesi, NC State Bar No.: 24386
                                             Lincoln Derr PLLC
                                             4350 Congress Street, Ste. 575
                                             Charlotte, NC 28209
                                             T: 704-943-3949
                                             F: 866-393-6043
                                             Kathleen.Lucchesi@lincolnderr.com

                                             Matthew L. Fornshell (OH 0062101)
                                                    (admitted pro hac vice)
                                             Ice Miller LLP
                                             250 West Street, Ste. 700
                                             Columbus, Ohio 43215
                                             T: 614-462-2700
                                             F: 614-462-5135
                                             Matthew.Fornshell@icemiller.com

                                             Counsel for Defendant Horter Investment
                                             Management, LLC




                                                5

CO\6397316.1
      Case 3:19-cv-00676-MOC-DSC Document 13 Filed 03/06/20 Page 5 of 5
